[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 562 
Property purchased by a county at a tax sale held pursuant to the provisions of articles 6 and 7 of the Tax Law (Cons. Laws, ch. 60) is not property "held for a public use" within the meaning of section 4 (subd. 3) of the Tax Law. Section 50, subdivision 2, of the Tax Law, by its terms, applies only to the assessment rolls of "tax districts." As defined by the statute, "tax districts" do not include incorporated villages. We read the statute as it is written.
The judgment should be affirmed, without costs.
CRANE, Ch. J., LEHMAN, HUBBS, LOUGHRAN, FINCH and RIPPEY, JJ., concur; O'BRIEN, J., taking no part.
Judgment affirmed.